ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 00-266 concluding that JULES FARKAS of CHERRY HILL, who was admitted to the bar of this State in 1983, and who was transferred to disability inactive status by Orders of the Court filed on January 26, 2001, and who remains on disability inactive status at this time, should be suspended from the practice of law for a period of three months for violating RPC 1.1(a) (gross neglect), RPC 1.3 (lack of diligence), RPC 1.4(a) (failure to communicate), RPC 1.5(b) (failure to reduce fee agreement to writing) and RPC 8.1(b) (failure to cooperate), and good cause appearing;
It is ORDERED that JULES FARKAS is suspended from the practice of law for a period of three months, effective immediately, after which period of suspension respondent shall return to disability inactive status until the further Order of the Court; and it is further
*224ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent be restrained and enjoined from practicing law during the periods of suspension and disability inactive status and that respondent comply with Rule 1:20-20; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.